IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ANNETTE MERETE                      NOT FINAL UNTIL TIME EXPIRES TO
OVERGAARD, Former Wife,             FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D12-1925
v.

JOHN BATISTA, Former
Husband,

      Appellee.

_____________________________/

Opinion filed September 23, 2014.

An appeal from the Circuit Court for Leon County.
George S. Reynolds, III, Judge.

Thomas L. Powell of Powell & Mack, Tallahassee, for Appellant.

Wendy S. Loquasto of Fox & Loquasto, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

CLARK, WETHERELL, and MAKAR, JJ., CONCUR.